PER CURIAM.
Esshoc brought habeas corpus to prevent his deportation to Syria. His evidence tended to show that he was born in the United States 35 years ago, and had lived here, except for two round trips to the family village in Syria. In order to learn the facts about Esshoe’s birth, the Department of Labor requested the Department of State to make inquiries through the consular service. Accordingly, the United States consul general in Syria made inquiry from the Governor of the province of Greater Lebanon, who made inquiry in the family village and was told by the local authorities there that a man, more or less clearly identified with this Esshoc, had been bom in that village. The Governor thereupon reported this result in a letter to the United States consul general) who sent this letter— or a copy — to Washington. A copy of this letter, certified by the Department of State under R. S. § 882 (U. S. Code, tit. 28, § 661), was offered and received in evidence. This was erroneous. The statute only' gives to such copies the same evidential force the originals would have, and no theory is suggested or occurs to us by which the original could have been admissible. There was also received in evidence a French passport, issued by the French embassy at Washington to Esshoc as a Syrian native; but this was issued after the order of deportation, and to permit that order to be carried out. Obviously it had no evidential force. The error in these matters must be considered prejudicial, because the memorandum of the trial judge shows that he based his conclusion largely upon this class of evidence.
We think the so-called “landing certificate” was admissible. This had reference to the landing in the United States in 1909 of a man coming from Syria to Cleveland. We understand the practice to be that at the point of embarkation the steamship company, by analogy to a manifest, makes out a record of many particulars regarding the passenger, as obtained from him or otherwise. Upon landing at Ellis Island, this manifest is delivered to the immigration authorities, and from it and other sources, including the immigrant’s statements, they make up their landing certificate which is furnished to the immigrant. It was a certified copy of this manifest or certificate, taken from the Ellis Island records and duly certified by the authorities there, which was offered in evidence. We think it is entitled to be classified as an official record kept in the due performance of public business, so far as to be competent as evidence, and in this instance it tends to show that the passenger stated he was born in Syria. We think, also, that, taken in connection with Esshoe’s statement that he made a return trip from Syria about that time, his failure to identify his return trip with any other-boat or passage than the one covered by the certificate, and some inherent indication of identity, there was enough to make it relevant, in spite of other matters in the certificate indicating nonidentity. It is obvious however, that, in connection with a thorough explanation, it may turn out not to be of much weight. We are told, in argument that this name is so common, and that there is *66such confusion (to us) in the Syrian use of family and tribal names that seeming identities are misleading.
 Under the- authority or analogy of R. S. § 761 (U. S Code, tit. 28, § 461), and Mahler v. Eby, 264 U. S. 32, 46, 44 S. Ct. 283, 68 L. Ed. 549, the judgment dismissing the writ should be vacated, and the ease remanded for further hearing, at the election of the United States. The court should fix a time within which the United States may introduce further proofs. Lacking such proofs within the time limited, the writ should issue, and Esshoc be discharged. If the case is further prosecuted, proper opportunity doubtless will be given for Esshoc to get Syrian depositions, according to the established practice, if he desires.